DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 28-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they represent a related process of use for the elected product.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 13, 18, and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US Patent Application Publication Number 2013/0099535).
Regarding claim 1, Su discloses an infant car seat system for installation on a vehicle seat, comprising: an infant car seat having a front and a backside: a first seat shell rail; and a second seat shell rail spaced from the first seat shell rail to define a space therebetween (see Figures 1, 11, etc. showing rails of 122 spaced as claimed), the first seat shell rail and the second seat shell rail extending from the infant car seat to directly support the infant car seat on the vehicle seat (this is the general arrangement; see figures); and an anchor system (124) configured to attach the infant car seat directly to a vehicle seat without using an infant car seat detachable base, the anchor system comprising: a first infant car seat anchor, coupled to the first seat shell rail of the infant car seat outside of the space, to mechanically engage with a first vehicle anchor of the vehicle seat; and a second infant car seat anchor coupled to the second seat shell rail of the infant car seat outside of the space, to mechanically engage with a second vehicle anchor of the vehicle seat (this is the general arrangement with 124 rotatably coupled to 122; see figures).
Regarding claim 3, Su further discloses at least one of the first infant car seat anchor and the second infant car seat anchor is a rotatable and/or2Application No.: 17/669,838 Docket No.: WIAOOO1US2Ctelescoping seat anchor to allow adjustability for fitting the infant car seat system to different vehicle seat shapes (both anchors rotate and telescope).  
Regarding claims 4-7, Su further discloses the infant car seat further comprises: at least one storage area to facilitate storage of at least one of the first infant car seat anchor and the second infant car seat anchor, via at least one of rotation and/or translation of the at least one of the first infant car seat anchor and the second infant car seat anchor, when the anchor system is not in use to attach the infant car seat to the vehicle seat, wherein: the at least one storage area includes a first storage area to store the first infant car seat anchor and a second storage area to store the second infant car seat anchor; the first storage area is positioned on a first outer side of the first seat shell rail or on a first front edge of the first seat shell rail or inside the first seat shell rail; and the second storage area is positioned on a second outer side of the second seat shell rail or on a second front edge of the second seat shell rail or inside the second seat shell rail (see figures, which show storage areas as claimed at least inasmuch as the elected embodiment of the invention).  
Regarding claim 13, Su further discloses the vehicle seat includes a pair of ISOFIX system lower anchors; the first infant car seat anchor includes a first infant car seat ISOFIX system connector; the first vehicle anchor is a first vehicle ISOFIX system anchor of the pair of ISOFIX system lower anchors of the vehicle seat; the second infant car seat anchor includes a second infant car seat ISOFIX system connector; and the second vehicle anchor is a second vehicle ISOFIX system anchor of the pair of ISOFIX system lower anchors of the vehicle seat (the device is disclosed as ISOFIX and is accordingly viewed as meeting the limitations as best understood).  
Regarding claim 18, Su further discloses the first infant car seat anchor is mechanically constrained by a first portion of the first seat shell rail proximate to the front of the infant car seat; and the second infant car seat anchor is mechanically constrained by a first portion of the second seat shell rail proximate to the front of the infant car seat (this is the general arrangement; see figures).
Regarding claims 23-27, Su further discloses the infant car seat further comprises a seat back and a seat pan (see figures), wherein the infant car seat is fixed relative to the first seat shell rail and the second seat shell rail (at least in use; see paragraph 26, etc.), wherein the first infant car seat anchor is arranged at a first fixed position on the first seat shell rail and the second infant car seat anchor is arranged at a second fixed position on the second seat shell rail, and wherein the first infant car seat anchor is rotatably coupled to the first seat shell rail and the second infant car seat anchor is rotatably coupled to the second seat shell rail (this is the general arrangement), and wherein the infant car seat is supported outside of the space (at least in part).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su.  Su discloses a system as explained above including curved portions on the rails but may not clearly disclose curved rail bottoms.  However, as changes in shape require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the shapes as claimed based on normal variation to improve fit, comfort, and safety for various users.

Claim(s) 8, 9, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Barker et al. (US Patent Application Publication Number 2009/0273215).  Su discloses a system as explained above including a actuators to release the anchors, a center of gravity (inherent in any device), the first infant car seat anchor coupled to the infant car seat at a first constraining point; and the second infant car seat anchor is coupled to the infant car seat at one of the first constraining point or a second constraining point different from the first constraining point, to mechanically engage with a second vehicle anchor of the vehicle seat (this is the general arrangement), but does not disclose single actuation or a carrying handle.  Barker discloses a related device including an actuator coupled to a seat and anchor system to release both of a first infant car seat anchor from mechanical engagement with a first vehicle anchor and a second infant car seat anchor from mechanical engagement with a second vehicle anchor via a single actuation of the at least one actuator, wherein the at least one actuator includes at least one actuator handle (member 113 serves as a handle for actuator 110, etc. to release hooks 51), wherein: the infant car seat includes a carrying handle; and the at least one actuator handle is positioned on the carrying handle of the infant car seat (various portions of Barker, including 250 for instance could be used as such), and5Application No.: 17/669,838Docket No.: WIAOOO1US2C a first carrying handle attachment mechanism to attach the carrying handle to a first side of the infant car seat; and a second carrying handle attachment mechanism to attach the carrying handle to a second side of the infant car seat (attachment at ends of 250 for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide single actuation and a carrying handle as taught by Barker in Su’s device because this could improve comfort, convenience, and efficiency for a user.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su.  Su discloses a system as explained above including the use of ISOFIX anchors but does not explicitly disclose the use of a LATCH system (though does state that the anchor structure is not limited).  However, the use of both ISOFIX and LATCH is old and well-known in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an appropriate ISOFIX or LATCH arrangement in Su’s device to ensure safety in various markets.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Gaudreau et al. (US Patent Number 8596718).  Su discloses a system as explained above but does not disclose an adjustment foot.  Gaudreau discloses a related device including an adjustment foot (18) disposed proximate to a front of an infant car seat between rails, wherein the adjustment foot includes at least one adjustable mechanism to provide adjustable leverage against at least one of a seat back or a seat pan of the vehicle seat, wherein at least one adjustable mechanism includes at least one of an adjustable telescoping mechanism or an adjustable rotating mechanism to provide the adjustable leverage (this is the general manner of operation; see figures).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an adjustment foot as taught by Gaudreau in Su’s device because this could improve comfort, convenience, and safety for a user.

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Su does not disclose seat shell rails directly supporting the infant car seat as claimed.  However, as set forth above, Su’s rails are viewed as meeting the limitations as currently set forth.  That is, they extend from the infant car seat to directly support the seat.  That there may be intermediate components as mentioned by Applicant is immaterial to the rejection as these components are viewed as part of the infant car seat itself.  The rejections have accordingly been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP F GABLER/Primary Examiner, Art Unit 3636